Case 2:20-cv-10505-KSH-CLW Document 15 Filed 01/19/21 Page 1 of 6 PageID: 186


NOT FOR PUBLICATION
                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

  BLUEGILL ASSET MANAGEMENT LLC,
                                                         Civil No.: 20-cv-10505 (KSH) (CLW)
                        Plaintiff,

          v.
  AMERICAN REPROGRAPHICS
  COMPANY, LLC AND JOHN DOES 1-10,                                     OPINION

                       Defendants.

 Katharine S. Hayden, U.S.D.J.

 I.     Introduction

        This matter comes before the Court on the motion of defendant American Reprographics

 Company LLC (“ARC”) to dismiss the complaint filed by plaintiff Bluegill Asset Management

 LLC (“Bluegill”), which asserts claims for breach of contract, breach of the implied covenant of

 good faith and fair dealing, and unjust enrichment based on ARC’s alleged failure to timely

 vacate its tenancy at the end of its lease. ARC asserts that the claims must be dismissed because

 the statute of limitations has expired.

 II.    Background

        The complaint alleges as follows. Bluegill owns a commercial property at 883 Clinton

 Avenue, in Irvington, New Jersey. (D.E. 1, Ex. A, Compl. ¶¶ 7, 10.) ARC leased the property

 from 4Share, LLC in July 2008 for a five-year term pursuant to a written lease that included an

 option to renew for one additional five-year term. (Id. ¶¶ 8-9.) On May 30, 2013, ARC signed a

 written amendment extending the lease to August 31, 2013. (Id. ¶ 11.) Bluegill purchased the

 property from 4Share at some point after the lease was signed, and became ARC’s landlord

 when, on June 14, 2013, 4Share assigned the lease to Bluegill. (Id. ¶¶ 10, 12.) Bluegill alleges



                                                 1
Case 2:20-cv-10505-KSH-CLW Document 15 Filed 01/19/21 Page 2 of 6 PageID: 187




that ARC remained in possession of the property beyond the end of the lease term (id. ¶ 14),

though it does not plead how long ARC did so or when it vacated. It also alleges that ARC

“breached the contract by failing to make payments under the contract when they became due,

with the breach continuing up to and after” June 20, 2014. (Id. ¶ 13.) It is unclear from the

complaint whether this alleged nonpayment refers only to the holdover period, or to prior periods

as well.

       On June 19, 2020, Bluegill filed suit against ARC in Essex County Superior Court. The

three-count complaint asserts claims for breach of contract (count 1), breach of the implied

covenant of good faith and fair dealing (count 2), and unjust enrichment (count 3). ARC

removed the action to this Court, asserting diversity jurisdiction. (D.E. 1.) It has now moved

under Fed. R. Civ. P. 12(b)(6) to dismiss the complaint on the ground that the statute of

limitations has expired.1

III.   Standard of Review

       Fed. R. Civ. P. 8(a)(2) requires pleadings to contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Although detailed factual allegations are not

required, the complaint must contain “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation,” and “‘a formulaic recitation of the elements of a cause of action will not

do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 550 (2007)). To withstand a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the




1
  Initially, ARC also sought dismissal under Fed. R. Civ. P. 12(b)(1) for lack of standing because
Bluegill’s corporate charter had been revoked. In its opposition, Bluegill represented that its
charter had since been reinstated. ARC’s reply therefore abandoned its standing argument,
asserting only that the reinstatement was “futile” because the statute of limitations nonetheless
requires dismissal. Accordingly, the only issue remaining is whether the complaint should be
dismissed under R. 12(b)(6) on timeliness grounds.


                                                 2
Case 2:20-cv-10505-KSH-CLW Document 15 Filed 01/19/21 Page 3 of 6 PageID: 188




complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face,’” meaning the plaintiff has pleaded “factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(quoting Twombly, 550 U.S. at 570). At this stage, the court may consider the allegations in the

complaint, exhibits attached to it, matters of public record, and documents integral to or

explicitly relied upon in the complaint. Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014).

         The complaint “need not anticipate or overcome affirmative defenses,” and it “does not

fail to state a claim simply because it omits facts that would defeat a statute of limitations

defense.” Id. at 248. In other words, litigants “‘need not try to plead around defenses.’” Id.

(quoting In re Adams Golf, Inc. Sec. Litig., 381 F.3d 267, 277 (3d Cir. 2004)). As such, a

defendant generally must plead affirmative defenses such as a statute of limitations defense in its

answer, rather than in a motion to dismiss; however, the Third Circuit permits a limitations

defense to be raised by motion if “the time alleged in the statement of a claim shows that the

cause of action has not been brought within the statute of limitations.” Id. (citation and internal

quotation marks omitted). Stated differently, the timeliness bar must be apparent from the face

of the complaint; otherwise, dismissal at the Rule 12(b)(6) stage on statute of limitations grounds

is not appropriate. Id.

   IV.      Discussion

         ARC seeks dismissal of all three claims on the ground that they are time-barred. As the

parties recognize, a six-year statute of limitations applies to each claim. N.J.S.A. § 2A:14-1;

Kopin v. Orange Products, Inc., 297 N.J. Super. 353, 373-74 (App. Div. 1997). ARC argues that

Bluegill’s claims could have accrued no later than November 2013, when, it asserts, it vacated

the property. ARC bases that argument on an invoice attached to its notice of removal and to its




                                                  3
Case 2:20-cv-10505-KSH-CLW Document 15 Filed 01/19/21 Page 4 of 6 PageID: 189




motion to dismiss. (See D.E. 4-1, Def.’s Moving Br. 5-6; D.E. 4-2, Torkelson Decl., Ex. D; see

also D.E. 1, Ex. D.) Specifically, ARC cites the invoice’s rent charges for September through

November 2013, and a charge for a final cleanup on November 21, 2013. (Def.’s Moving Br. 2-

3.) Thus, ARC contends, the statute of limitations began running in November 2013 and expired

in November 2019, making Bluegill’s complaint, which was filed in June 2020, untimely.

        In opposing dismissal, Bluegill cites its complaint allegations that ARC failed to make

payments when due, and that the breach “continued up to and after 6-20-14 and defendants held

over at the property by remaining in possession thereof following the expiration of the lease.”

(D.E. 10, Pl.’s Opp. Br. 3 (citing Compl. ¶¶ 13-14).) Bluegill also argues that the statute of

limitations should be equitably tolled, purportedly because ARC “actively engaged in conduct

calculated to mislead [Bluegill] into believing that [it] did not need to file suit” (id. at 3-4), but it

does not identify the alleged “conduct” it means.

        Although Bluegill’s complaint is thin on factual allegations, it is not required to plead

around affirmative defenses. As such, the Court is constrained to deny ARC’s motion, which

attacks the complaint only on limitations grounds. As noted earlier, it is well established that to

warrant dismissal at the pleadings stage the limitations defense must be apparent from the face of

the pleadings and the documents permissibly considered in the context of a motion to dismiss.

See Schmidt, 770 F.3d at 249. Here, the critical document on which ARC relies to show that that

Bluegill’s claims are untimely is the invoice from Bluegill, which was neither referenced in nor

attached to the complaint.

        ARC argues that the invoice may be considered nonetheless because it was attached to

the notice of removal, and is “integral to establishing the jurisdictional grounds for [Bluegill’s]

[c]omplaint.” (Def.’s Moving Br. 4.) Simply because a document is used by a removing




                                                    4
Case 2:20-cv-10505-KSH-CLW Document 15 Filed 01/19/21 Page 5 of 6 PageID: 190




defendant to meet the amount in controversy requirement for federal diversity jurisdiction does

not mean the plaintiff relied on it in framing its claims. The question is whether the document

was integral to or explicitly relied on in the complaint. The Court may look beyond the

complaint in that instance only because “the primary problem raised by looking to documents

outside the complaint—lack of notice to the plaintiff—is dissipated [w]here the plaintiff has

actual notice . . . and has relied upon these documents in framing the complaint.” Schmidt, 770

F.3d at 249 (quoting In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir.

1997) (emphasis added) (internal quotation marks omitted) (alterations in original)). “‘[W]hat is

critical is whether the claims in the complaint are “based on” an extrinsic document and not

merely whether the extrinsic document was explicitly cited.’” Id. (quoting Burlington, 114 F.3d

at 1426).

        Although Bluegill may have had notice of the invoice (which it presumably generated

and issued to ARC), it also must have based its claims on the document and used it to frame the

complaint for the Court permissibly to consider its contents and, more to the point, the dates in it

to measure the timeliness of Bluegill’s claims. Unlike the lease and the amendment, which form

the basis of Bluegill’s contention that a contractual relationship existed between the parties, the

invoice itself is not the basis for any claim; instead, it adds detail absent from the complaint

itself, such as the amount Bluegill claims to be owed and for what period of time. That Bluegill

does not in its opposition dispute the authenticity of the document, a point ARC emphasizes in

its reply, still does not establish the requisites for the Court properly to consider it without

requiring the conversion of the motion to one for summary judgment. Without the invoice, the

untimeliness of Bluegill’s claims is not apparent from the record permissibly before the Court,




                                                   5
Case 2:20-cv-10505-KSH-CLW Document 15 Filed 01/19/21 Page 6 of 6 PageID: 191




and the motion must be denied. ARC may, of course, raise the issue of timeliness at the

summary judgment stage.

   V.      Conclusion

        The motion to dismiss is denied. An appropriate order will issue.

                                                            /s/ Katharine S. Hayden
Date: January 19, 2021                                      Katharine S. Hayden, U.S.D.J.




                                                6
